—In an action for a declaratory judgment and injunctive relief, the plaintiff Children’s Village appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered March 25, 1997, which denied its motion, in effect, to reargue its prior motion to enlarge the scope of certain injunctive relief it had been granted previously in the action.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument.
The Supreme Court properly considered the plaintiffs motion as one to reargue its prior motions seeking the same relief. Therefore, this appeal from the order denying the motion must *435be dismissed (see, e.g., Misek-Falkoff v Village of Pleasantville, 207 AD2d 332, 333). Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.